                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JOHN REGAN,
                                   7                                                      Case No. 19-cv-02574-HSG
                                                       Plaintiff,
                                   8                                                      ORDER ADOPTING MAGISTRATE
                                                 v.                                       JUDGE'S REPORT AND
                                   9                                                      RECOMMENDATION REGARDING
                                         CALIFORNIA STATE GOVERNMENT, et                  DISMISSAL
                                  10     al.,
                                                                                          Re: Dkt. No. 5
                                  11                   Defendants.

                                  12           The Court has reviewed Magistrate Judge Kim's Report and Recommendation Re
Northern District of California
 United States District Court




                                  13   Dismissal. The time for objections has passed and none were filed. The Court finds the Report

                                  14   correct, well-reasoned and thorough, and adopts it in every respect. Accordingly,

                                  15           IT IS HEREBY ORDERED that this case is dismissed. The Clerk is directed to close the

                                  16   file.

                                  17           IT IS SO ORDERED.

                                  18   Dated: August 2, 2019

                                  19

                                  20                                                              ________________________
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  21                                                              United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
